Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s arguments filed on 12/20/2021 are acknowledged. Amended Claims 1 and 10 are acknowledged by the examiner. Accordingly, claims 1-18 are remain pending and have been allowed.

Allowable Subject Matter
Claims 1-18 are allowed.
The following with applicant arguments is an examiner’s statement of reasons for allowance:
As stated in the Applicant's Arguments dated 12/20/2021, page 6, the cited prior art fails to disclose or suggest at least, “…a substrate defining a receiving cavity, the receiving cavity comprising an inner wall and a bottom portion surrounding the inner wall, and the bottom portion defining an opening; a plurality of sensors mounted on the bottom portion in the receiving cavity and around the opening; and at least one film attached to the substrate and covering the receiving cavity; wherein: the camera module defines a channel communicating with the receiving cavity to allow gas in the receiving cavity to be discharged toward the film..” as recited in amended claim 1. Therefore claim 1 is allowed. 

Independent claim 10 includes elements similar to those of amended claim 1 and for those same reasons Independent Claim 1 is allowed also.

The dependent claims 2-9 and 11-18 all depend on allowed base claim therefore they are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fayez Bhuiyan whose telephone number is 571-270-1562. The examiner can normally be reached on Monday to Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler L. Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/FAYEZ BHUIYAN/
Examiner, Art Unit 2698

/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698